Citation Nr: 1742077	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, J.M., and M.M.


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from May 1949 to November 1952.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection for residuals of a back injury, lower back pain, hemorrhoids, and prostatitis (prostate problems) was denied therein.  The Veteran appealed each of these determinations.  In February 2013, the Board recharacterized the back injury, lower back pain, and prostatitis (prostate problems) issues comprising this matter to ones of a low back disability and a prostate disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Then, the Board remanded this matter for a hearing before a Veterans Law Judge (VLJ).  Such hearing was held in May 2013 before the undersigned VLJ.  The Veteran testified in addition to his wife J.M. and his sister M.M.  In July 2013 and January 2014 the Board remanded this matter for additional development.  In October 2014, the Board denied the Veteran's claim of entitlement to service connection for a prostate disability and granted his claim of service connection for hemorrhoids.  The Board remanded his claim of entitlement to service connection for a low back disability.  

In August 2015 the Board denied the Veteran's claim of service connection for a low back disability.  He then appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court vacated the Board's August 2015 decision and remanded the matter to the Board for further consideration pursuant to a Joint Motion for Remand (JMR) dated in June 2016.  In August 2016 the Board remanded the issue for further development.  

In a statement in January 2013, the Veteran claimed that there was clear and unmistakable error (CUE) in the Board decision that denied service connection for a low back disability.  However, in January 2013 there was no Board decision of record that denied the claim of service connection for a low back disability.  To the extent that the Veteran may be arguing that there is CUE in the January 2010 rating decision, which is the only rating decision of record that denied service connection for a back disability, this decision is currently on appeal.  Hence, there is no final adverse RO or Board decision that can be subject to a CUE attack.  Thus, as a matter of law, the Veteran cannot assert a claim of CUE.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997). 

In a statement dated in March 2017 and received in April 2017, the Veteran stated that he was "withdrawing from this racket" and requested that no more papers be sent to him nor money put into his bank account.  The Veteran in this statement did not clearly express his intent to withdraw his claim.  Instead, he expressed his frustration with the status of his claim.  "[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Thus, the Board finds that the Veteran did not withdraw his claim of service connection for a low back disability and will proceed to decide the claim, which is being granted herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in equipoise as to whether the degenerative arthritis of the Veteran's low back was incurred during his active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for degenerative arthritis of the low back are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

In light of the favorable determination to grant service connection for degenerative arthritis of the low back, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

B.  Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Arthritis (degenerative joint disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for a low back disability diagnosed as degenerative arthritis.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that his service treatment records in the claims file are incomplete and that the missing records would support his claim that he injured his back while moving weapons.  See, e.g., March 2010 statement.  In December 2009, the National Personnel Records Center (NPRC) confirmed that it did not have the Veteran's service treatment records and that the records were fire-related.  

As the Veteran's service treatment record appear to be incomplete, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt standard of proof.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis has been undertaken with this heightened duty, but the legal standard for proving a claim of service connection does not change.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996) (citing O'Hare, the caselaw does not lower the standard for proving a claim of service connection).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  

Considering the claim for service connection for a low back disability, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's low back disability during the appeal period has been diagnosed as degenerative arthritis.   See, e.g., May 2015 VA examination.  

The Veteran contends that he has had low back problems since service.  See, e.g., November 2009 claim.  The Veteran explained that he has had back problems since he injured his low back during service in June 1950, in Okinawa, when an aircraft weapon inadvertently rolled off and stroked him, causing him to wrench his back.  He claims he also experienced back spasms while trying to rescue a fellow serviceman from drowning in the South China Sea.  See, e.g., November 2009 claim, July 2015 statement, and May 2013 Board hearing transcript.  The Veteran's relative and former coworker stated that the Veteran had problems with his lower back in the early 1960s, which he at the time attributed to his inservice injury.  See February 2010 lay statement. 

The available service treatment records in April 1951 document the Veteran's low back pain during his treatment for prostatitis.  The DD 214 Form shows that the Veteran served in Japan.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

As a lay person, the Veteran is competent to report symptoms of low back pain.  Furthermore, he indeed is competent to state that the low back pain he experiences is similar to the one he suffered in service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which he/she has actually observed and is within the realm of his personal knowledge).  His statements and testimony as to ongoing low back pain since service are credible as they are consistent with his circumstances of service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Moreover, the record also includes statements and testimonies given by the Veteran's wife and sister, both of whom are nurses.  In a statement in March 2010, the Veteran's wife indicated that she met the Veteran in 1951 and that they were married in 1954.  She noticed that he had a slight limp during service.  The Veteran's sister also testified that she noticed the Veteran had a limp in service, which has gotten worse since service.  Thus, there is competent and credible evidence of the Veteran's continuous low back symptoms existing since service.

In summary, the Board finds that the evidence establishes that the Veteran had a low back disability during service.  The evidence also establishes that, during the current appeal period, the low back disability has been diagnosed as degenerative arthritis.  Thus, there is probative evidence of a nexus under 3.303(b), between service and the Veteran's degenerative arthritis of the lower back.  

The Board recognizes that there are unfavorable opinions of record, to include VA opinions dated in December 2010, July 2013, April 2014, June 2014, July 2014, May 2015, and September 2016.  In the October 2014 remand, the Board found that VA examinations and opinions dated in December 2010, July 2013, April 2014, June 2014, and July 2014 were inadequate to the extent that they were based on an inaccurate factual premise that the Veteran did not have a back injury during service.  In June 2016, the parties to the JMR agreed that the May 2015 VA opinion also was based on an inaccurate factual premise.  The September 2016 VA examination is of limited value as the examiner in his rationale quoted historical facts from the May 2015 examination report, to include a presumed back injury in 1951, which the parties to the JMR found to be factually inaccurate as the Veteran reported his back injury occurred in 1950.  The Court has found that medical opinions based on an inaccurate factual premise are not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus as the opinions listed above are not probative, they need not be considered. 

Further, the Board in March 2017 requested that an orthopedist from the Veterans Health Administration (VHA) render an opinion regarding the etiology of the Veteran's low back disability.  In May 2017 a VHA opinion was obtained from the Neurosurgery Service, noting that in order to expedite the process it was more appropriate for Neurosurgery to review the case.  The May 2017 VHA examiner opined that degenerative disease of the human spine does not require any history of discrete traumatic events, and that, in the majority of cases of spinal degenerative change, as in other forms of arthritis, no relation between injury, if of limited duration, and spine disease years later, can be scientifically established.  Thus, the May 2017 VHA examiner concluded that there is not a 50 percent or greater probability that the Veteran's low back disability had its onset during his service or is otherwise due to or related to his service.

The Board finds that the May 2017 VHA opinion at the very least puts the evidence into relative equipoise because the examiner assumed that the nature of the Veteran's back injury was of limited duration and was not privy to the contemporaneous service treatment records documenting the injury and its subsequent residuals as they were destroyed by fire.  The fact that the VHA opinion was rendered by a medical doctor with the Neurosurgery Service instead of an orthopedist as requested by the Board need not be further addressed given that the Board finds the evidence to be in equipoise.

The Board recognizes that the Veteran incurred post-service injuries to his low back, including from motor vehicle accidents, and was diagnosed with other low back disabilities to include herniated disc at L4-5 or L5-S1 on the left side, ruptured disc, spondylosis compression of the lumbar spinal cord, degenerative disc disease, and intervertebral disc syndrome.  See medical records dated in September 1975, September 1980, March 2001, X-ray report in January 2004, and May 2015 VA examination.  However, VA is precluded from differentiating between the symptoms of the Veteran's service-connected degenerative arthritis of the low back and those of his other low back disabilities in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  As in the instant case it is not possible to distinguish the effects of degenerative arthritis from the other low back disabilities, the reasonable doubt doctrine dictates that all symptoms be attributed to the degenerative arthritis.  Id.  The Board considers the Veteran's original low back disability claim to have been fully granted through the above grant of entitlement to service connection for degenerative arthritis of the low back.  

Therefore, considering the totality of the evidence, the Board finds that the evidence is at least equipoise on the question of a nexus between the Veteran's service and the degenerative arthritis of his low back.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for degenerative arthritis of the low back is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 


ORDER

Service connection for degenerative arthritis of the low back is granted.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


